﻿I take great pleasure, Sir, in extending to you my warmest congratulations on your election as President of the thirty-ninth session of the General Assembly. I am quite confident that your wisdom and competence will contribute to the success of this session. It is also my privilege to express our profound gratitude to Mr. Jorge Illueca, the President of Panama, for the able manner in which he conducted the work of the thirty-eighth session.
119.	I should like also to avail myself of this opportunity to express our gratitude to the Secretary- General for the efforts he has made since he took office and to wish him every success in dealing with the difficult tasks facing the international community.
120.	It is a pleasure for me to welcome Brunei Darussalam, under the leadership of Sultan Hassan Al-Bolkiah to membership of the United Nations.
121.	Today, more than ever before, there is a growing sense of instability in the world. Threats of armed conflict increase, with no sign on the horizon that could make us hope that solutions will be found. Similarly, the anxiety and fear felt especially among the third-world nations, to which we belong, increase the possibility that, in any one of the hotbeds of tension, the situation will deteriorate into outright war.
122.	The stage of international affairs that we are witnessing at present is particularly disturbing. On the one hand, there is an ever increasing feeling of insecurity and a tendency to resort to the use of force rather than to seek mutual understanding for the settlement of conflicts, while, on the other hand, the economic situation is constantly deteriorating.
123.	It significant results achieved by the United Nations in humanitarian fields pale in comparison to the tragedies of war, the killings, the displacement of innocent people, the poverty and hunger that threaten millions of human beings. This is so true that any reference to achievements becomes there attempt to escape from reality.
124.	The deterioration in the international political and economic situation has been and is being brought about by a growing trend towards the threat or use of force, continued interference in the internal affairs of States, exploitation of certain States by others and violation of the sovereignty and territorial integrity of many of them; and all this is combined with the heightening of confrontation between the super-Powers, the revival of the cold war, and the competition for spheres of influence, heralding an increased possibility of general confrontation.
125.	Given that situation, it is necessary to intensify our efforts to observe more strictly the international legal norms and the principles and Charter of the United Nations, and to respect and implement the Organization's resolutions. The United Nations is the only organization capable of ridding mankind of the spectre of chaos, war and hunger.
126.	The Assembly's agenda is composed of numerous, complicated items requiring concerted action by all countries of the world. Perhaps one of the most important and complex matters that have faced the Organization since its establishment is the question of the Palestinian people. It is now high time for Israel to understand that the only road to peace is through dialogue and negotiation, leading to a just solution that will restore the dignity of the Palestinian people and ensure their legitimate right to self- determination, including the right to establish their own independent State. Israel must also understand that resort to the use of force cannot guarantee its peace or security. It will not be able to achieve stability or ensure its interests if it persists in ignoring the interests of the Palestinians and continues to violate the sovereignty and security of neighbouring States.
127.	Israel's rejection of the various peace initiatives and its frustration of all attempts to solve the Palestinian question make it responsible for the state of war and tension prevailing in the Middle East.
128.	The Sultanate of Oman, which has supported all the efforts of those who seek peace in the region and work to achieve it, endorses the Geneva Declaration on Palestine calling for the convening of an international peace conference on the Middle East, in which all the interested parties would participate. The endorsement by the General Assembly, at its last session, of the guidelines of the Geneva Declaration calling for the attainment by the Palestinian people of their inalienable, legitimate rights is an important step in the context of international efforts to achieve a political settlement of this conflict. We understand full well, however, that no conference will succeed without the participation of all the parties concerned.
129.	We consider the Palestinian-Jordanian rapprochement, as evidenced by the continued and intensified bilateral talks, to be a positive and encouraging factor for mobilizing the Arab efforts and setting the stage for decisive action aimed at achieving a political solution to the Arab-Israeli conflict.
130.	For the past two years, Lebanon has been subjected to the burden of the Israeli presence in its country. The continued occupation of southern Lebanon by Israel reveals that the reasons given are illogical and mere attempts to justify Israel's brutal invasion of Lebanon. We demand that Israel cease its violation of Lebanese territory and withdraw unconditionally therefrom.
131.	We are pleased to see today that the people of Lebanon are in the process of recovering from their ordeal, having formed a national Government which has begun to restore their confidence and security and to put a halt to all practices contrary to their independence, sovereignty and unity.
132.	During the course of this year, the shelling of oil tankers of the countries of the Gulf Co-operation Council, which were sailing between the ports of countries that are not engaged in the hostilities, constituted a clear attempt to expand the scope of the war between Iran and Iraq. Freedom of navigation is a principle which every Member of the international community recognizes and protects. Any violation of security and navigation in the Gulf region—a region of vital economic and strategic importance—can lead to interference in the region on the part of the super-Powers. Therefore, we call for compliance with Security Council resolution 552 (1984), which expresses the concern of the international community to ensure the freedom and safety of navigation in the region.
133.	Oman noted with great satisfaction the acceptance by both Iraq and Iran of the Secretary-General's proposal, which resulted in an end to attacks against all cities in the two countries. Oman also supports all efforts and contacts initiated by States of the region with a view to reaching an early settlement of the conflict by peaceful means. We appeal to Iran to respond to those peace overtures, which serve the interests of the peoples of the two countries and the region as a whole, in the same positive manner in which Iraq has responded.
134.	Recently, several ships in the Red Sea suffered damage as a result of mines. Endangering international maritime transport is an irresponsible act, and we call upon the international community to take a strong stand against that act. We also commend the work undertaken by certain States in clearing the navigation routes of the Red Sea of mines in order to make them safe and navigable.
135.	Almost five years have elapsed since the occupation of Afghanistan by the Soviet Union took place. Despite resolutions of the United Nations and appeals from non-aligned countries and the Islamic world, the Muslim people of Afghanistan are still subjected to foreign domination. While we appreciate the efforts exerted by the Personal Representative of the Secretary-General, we cannot accept the continuation of this state of affairs as a de facto situation. We demand the immediate withdrawal of the Soviet troops and call for a peaceful solution which will ensure the right to self-determination of the people of Afghanistan and a safe and honourable return of the refugees to their homeland.
136.	In South-East Asia, a solution is yet to be found to the problem of Kampuchea. We reiterate our call for the implementation of the relevant United Nations resolutions calling for the withdrawal of Vietnamese troops from Kampuchean territory. We continue to support the Association of South- East Asian Nations in its efforts to work out a solution to the Kampuchean problem and to bring about national unity and self-determination for the people of Kampuchea without any foreign interference.
137.	Conflicts and instability remain a cause for concern in the Horn of Africa. Oman takes great interest in the events unfolding in that area. We urge that an end be put to attempts at interference in the internal affairs of the States of the region.
138.	We reiterate our condemnation of the apartheid policy of the Government of South Africa, which is contrary to the norms of international and humanitarian conduct. We hold the racist Government of South Africa responsible for the failure of the negotiations on Namibia, held at Lusaka last May, and at Mindelo, Cape Verde, in July. The obstacles South Africa introduced to impede the negotiations are part of a ruse by which it seeks to perpetuate the oppression of the Namibian people and the exploitation of their natural resources. We urge once again that efforts be continued to enable the Namibian people to gain the right to self-determination and independence.
139.	The Indian Ocean remains the scene of rivalries between the super-Powers. By virtue of our geographic location as a coastal State and our membership of the Ad Hoc Committee on the Indian Ocean, we are intent on implementing the Declaration of the Indian Ocean as a Zone of Peace. We strongly urge that an end be put to the escalation of competition between the super-Powers for spheres of influence in this region. While we are satisfied to a certain extent by the limited progress which was achieved at the meeting of the Ad Hoc Committee on the Indian Ocean, held in July last year, particularly in regard to the draft agenda, we call on the Committee to intensify its efforts to conclude its preparatory work so that the Conference on the Indian Ocean can be held in the first half of 1985.
140.	We are following with concern the tensions and violence in Central America. The settlement of disputes, whether internal or external, must be pursued on the basis of respect for the rights of peoples and the sovereignty of States. Intervention by the super-Powers in the internal affairs of States of the region must not be allowed. We call on the Contadora Group to continue its endeavours to formulate a solution that will ensure a return of stability and peace to the States of the region.
141.	The call for disarmament is no longer a political question but, rather, a matter of human survival cr. this planet. The continued escalation of the arms race, especially the nuclear arms race, has created an explosive international situation, characterized by an increased dependence on force, and has led to insecurity and instability in international relations and to the waste of enormous sums and economic resources at a time when millions are suffering from extreme poverty, hunger and unemployment. We wish to express our concern and disappointment at the breakdown of the Geneva talks on disarmament. We urge all parties to resume those talks and effectively to eliminate weapons of mass destruction, which could cause total annihilation, but which some claim are of a defensive nature.
142.	The international economic situation is in no better shape than the state of co-operation in the political and security areas. There is chaos in the international monetary system, while the shrinking of international trade, fluctuation in the prices of raw materials, proliferation of protectionism, constraints on the flow of capital and high interest rates continue to aggravate the balance-of-payments deficits in the developing countries, increase their indebtedness and diminish their ability to service the debts—a series of events which has led to the bankruptcy of some of those countries.
143.	We are all aware that the existing systems are incapable of solving the problems faced in the global economy. The lack of confidence between developed and developing countries and the narrow and subjective perspective in the approach to the crisis are the reasons for the failure of all North-South forums, including the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, and the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984.
144.	The international economic crisis requires an immediate and comprehensive solution which will take into account the legitimate interests of all States. In spite of all the difficulties we have encountered, we still consider that collective and constructive dialogue, in which all States participate on an equal footing, is the best way to resolve the problems facing us and to identify and adopt long-term measures and reforms.
